Citation Nr: 0007937	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for eczematoid dermatitis, 
also diagnosed as neurodermatitis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to February 
1960.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in December 1996 that denied an increased rating 
for the veteran's service-connected eczematoid dermatitis. 

This case was previously Remanded for further development in 
July 1998 and April 1999.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

This case was Remanded in April 1999 for further development, 
to include a VA examination.  The examiner was requested to 
specifically address (a) whether or not there are any 
systemic or nervous manifestations of the veteran's skin 
condition, (b) the extent of any ulceration or exfoliation or 
crusting, (c) any odor produced by the skin condition and, 
(d) the examiner's assessment as to the extent of 
disfigurement caused by the skin condition.  The Board notes 
that the veteran was given a VA examination in July 1999, 
during which he reported the presence of some odor-producing 
cysts.  However, the examiner did not comment on whether or 
not there was an odor produced by the veteran's skin 
condition, or whether or not there were any systemic or 
nervous manifestations of the veteran's skin condition.  The 
examiner also did not give a clear statement as to the extent 
of disfigurement caused by the veteran's skin condition. The 
opinion included in the July 1999 VA examination does not 
sufficiently address the questions requested on Remand, and 
another VA examination is therefore necessary.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders. The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is again REMANDED for the following 
additional actions:


1.  The RO should request copies of up-
to-date records from the VAMC, Augusta, 
Georgia concerning treatment the veteran 
has received for his service-connected 
skin disability since July 1999.  All 
records so received should be associated 
with the claims folder.

2.  Thereafter the RO should schedule the 
veteran for a special skin examination in 
order to ascertain the nature and 
severity of the service connected skin 
condition.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should describe in detail the veteran's 
current complaints and pertinent clinical 
findings, specifically addressing (a) 
whether or not there are any systemic or 
nervous manifestations of the veteran's 
skin condition, (b) the extent of any 
ulceration or exfoliation or crusting, 
(c) any odor produced by the skin 
condition and, (d) the examiner's 
assessment as to the extent of 
disfigurement caused by the skin 
condition.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder to ensure that all of the 
requested development has been completed.  
Any incomplete development should be 
remedied by appropriate corrective 
action.

4.  Thereafter, the RO should again 
consider the veteran's claim.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case concerning all 
additional evidence, and they should be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




